Summary - MyCase                                                         Page 1 of 3
  Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 1 of 20 PageID #: 8


                       This is not the official court record. Official records of court proceedings may only
                       be obtained directly from the court maintaining a particular record.


  Brandon Shurn v. Hurbert Brown, Big M Transportation, Inc.
  Case Number          49D11-2001-CT-003924

  Court                Marion Superior Court, Civil Division 11

  Type                 CT - Civil Tort

  Filed                01/28/2020

  Status               01/28/2020 , Pending (active)


  Parties to the Case
  Defendant Brown, Hurbert
      Address             1148 Pebble Lane
                          Williamston, NC 27892
      Attorney            Erin A Clancy
                          #2196249, Lead, Retained
                          KIGHTLINGER & GRAY LLP
                          One Indiana Square - Suite 300
                          211 North Pennsylvania Street
                          Indianapolis, IN 46204
                          317-638-4521(W)

      Attorney            Jordan Mark Slusher
                          #3420449, Retained
                          211 N Pennsylvania St
                          Suite 300
                          Indianapolis, IN 46204
                          317-638-4521(W)

  Defendant Big M Transportation, Inc.
      Address             c/o Process Agent Service Company, Inc.
                          Daniel Bradford, 11940 Pebblepointe Pass
                          Carmel, IN 46033
      Attorney            Erin A Clancy
                          #2196249, Lead, Retained
                          KIGHTLINGER & GRAY LLP
                          One Indiana Square - Suite 300
                          211 North Pennsylvania Street
                          Indianapolis, IN 46204
                          317-638-4521(W)

      Attorney            Jordan Mark Slusher
                          #3420449, Retained
                          211 N Pennsylvania St
                          Suite 300
                          Indianapolis, IN 46204
                          317-638-4521(W)

  Plaintiff     Shurn, Brandon



                                                                                                               EXHIBIT B
https://public.courts.in.gov/mycase                                                                                2/25/2020
Summary - MyCase                                                         Page 2 of 3
  Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 2 of 20 PageID #: 9


      Address                 8452 Wanda Lake Drive
                              Camby, IN 46113
      Attorney                Brad Smith
                              #2278347, Retained
                              104 Franklin Road
                              Bloomington, IN 47404
                              812-332-9451(W)


  Chronological Case Summary
  01/28/2020 Case Opened as a New Filing


  01/28/2020       Appearance Filed
               Appearance

               For Party:           Shurn, Brandon
               File Stamp:          01/28/2020

  01/28/2020       Subpoena/Summons Filed
               Summons to Hurbert Brown

               Filed By:            Shurn, Brandon
               File Stamp:          01/28/2020

  01/28/2020       Subpoena/Summons Filed
               Summons to Big M Transportation, inc.

               Filed By:            Shurn, Brandon
               File Stamp:          01/28/2020

  01/28/2020       Complaint/Equivalent Pleading Filed
               Complaint for Damages

               Filed By:            Shurn, Brandon
               File Stamp:          01/28/2020

  02/04/2020       Service Returned Served (E-Filing)
               Return of Service for Big M Transportation

               Filed By:            Shurn, Brandon
               File Stamp:          02/04/2020

  02/10/2020       Appearance Filed
               Appearance of Erin Clancy and Jordan Slusher

               For Party:           Brown, Hurbert
               For Party:           Big M Transportation, Inc.
               File Stamp:          02/10/2020

  02/10/2020       Motion for Enlargement of Time Filed
               Motion for Extension

               Filed By:            Brown, Hurbert
               Filed By:            Big M Transportation, Inc.
               File Stamp:          02/10/2020

  02/10/2020       Order Granting Motion for Enlargement of Time
               Judicial Officer:    Hanley, John F
               Order Signed:        02/10/2020




                                                                       EXHIBIT B
https://public.courts.in.gov/mycase                                        2/25/2020
Summary - MyCase                                                        Page 3 of 3
 Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 3 of 20 PageID #: 10


   02/11/2020 Automated ENotice Issued to Parties
                Order Granting Motion for Enlargement of Time ---- 2/10/2020 : Brad Smith;Erin A Clancy;Jordan Mark Slusher


  Financial Information
  * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
    balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
    balances shown, please contact the Clerk’s Office.

  Shurn, Brandon
  Plaintiff

              Balance Due (as of 02/25/2020)
              0.00

              Charge Summary
              Description                                                         Amount            Credit            Payment
              Court Costs and Filing Fees                                         157.00            0.00              157.00

              Transaction Summary
              Date               Description                                      Amount
              01/28/2020         Transaction Assessment                           157.00
              01/28/2020         Electronic Payment                               (157.00)



                          This is not the official court record. Official records of court proceedings may only
                          be obtained directly from the court maintaining a particular record.




                                                                                                                      EXHIBIT B
https://public.courts.in.gov/mycase                                                                                            2/25/2020
Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 4 of 20 PageID
                           49D11-2001-CT-003924                             #: 1/28/2020
                                                                         Filed: 11       1:33 PM
                                                                                                          Clerk
                                Marion Superior Court, Civil Division 11                 Marion County, Indiana




 STATE OF INDIANA            )                          IN THE MARION                COURT
                             ) SS:
 COUNTY OF MARION            )                          CAUSE NO.

 BRANDON SHURN

        VS.

 HURBERT BROWN and
 BIG M TRANSPORTATION, INC.

                            COMPLAINT FOR DAMAGES

       Comes now the Plaintiff, Brandon Shurn, by counsel, Bradford J. Smith of Ken Nunn
 Law Office, and for his cause of action against the Defendants, Hurbert Brown and Big M
 Transportation, Inc., alleges and states as follows:

                         STATEMENT AND JURISDICTION

        1.      This is a clear liability collision in which Defendants' 2018 Volvo tractor and
 attached trailer, was negligently driven by Hurbert Brown causing a collision with the vehicle
 driven by Plaintiff, Brandon Shurn. As a result of the collision, Plaintiff has incurred
 medical expenses, lost wages, property damage including, but not limited to, diminished
 value, and other special expenses in an amount to be proven at trial of this cause.

         2.    Jurisdiction and venue are appropriate in Marion County, Indiana, as said
 collision occurred within the boundaries of Marion County, State of Indiana.


                              FIRST CAUSE OF ACTION

                          NEGLIGENCE OF HURBERT BROWN

       3.       Plaintiff realleges and incorporates herein by reference paragraphs 1 through
 2 above as if fully restated verbatim.

         4.      On or about October 7, 2019 Defendant Hurbert Brown negligently drove a
 tractor-trailer striking the vehicle driven by Plaintiff, Brandon Shurn.

       5.     Defendant Hurbert Brown had a duty to operate his tractor trailer in a safe and
 reasonable manner.




                                                                                   EXHIBIT B
Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 5 of 20 PageID #: 12




        6.      Defendant Hurbert Brown failed in the above mentioned duties and is therefore
 negligent.

        7.      Defendant Hurbert Brown’s negligence was the direct and proximate cause of
 Plaintiff’s injuries.

        8.      Plaintiff Brandon Shurn’s injuries and damages are permanent.

       9.     As a direct and proximate result of Hurbert Brown’s negligence, Brandon
 Shurn has suffered lost wages.

        10.     Plaintiff, Brandon Shurn, has incurred medical bills for the treatment of his
 injuries directly resulting from this collision.

         11.     As a direct and proximate result of Hurbert Brown's negligence, Brandon Shurn
 has experienced physical and mental pain and suffering, lost wages, property damage
 including, but not limited to, diminished value, and has lost the ability to perform usual
 activities, resulting in a diminished quality of life.


                            SECOND CAUSE OF ACTION

                      NEGLIGENCE PER SE OF HURBERT BROWN

       12.     Plaintiff realleges and incorporates herein by reference paragraphs 1 through
 11 above as if fully restated verbatim.

        13.     Hurbert Brown violated state and federal statutes and regulations including but
 not limited to Title 9 of the Indiana Code.

       14.     Defendant Hurbert Brown’s statutory violations directly and proximately
 caused Plaintiff’s damages and injuries.

        15.    Defendant Hurbert Brown is negligent per se based on these statutory and
 regulatory violations.

                              THIRD CAUSE OF ACTION

              RESPONDEAT SUPERIOR OF BIG M TRANSPORTATION, INC.

        16.     Plaintiff realleges and incorporates herein by reference paragraphs 1



                                                                                   EXHIBIT B
Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 6 of 20 PageID #: 13




 through 15 above as if fully restated verbatim.

        17.     Defendant Hurbert Brown was the employee, agent, servant, or independent
 contractor for Big M Transportation, Inc. Accordingly, Big M Transportation, Inc. is
 vicariously liable for the acts of Defendant Hurbert Brown for the causes of action above.

         WHEREFORE, the Plaintiff, Brandon Shurn, by counsel Bradford J. Smith of Ken
 Nunn Law Office, demand judgment against the Defendants, Hurbert Brown and Big M
 Transportation, Inc. for permanent injuries in a reasonable amount to be determined at the
 trial of this cause, for medical expenses, lost wages, property damage including, but not
 limited to, diminished value, and other special expenses, court costs and all other just and
 proper relief in the premises.

                                    KEN NUNN LAW OFFICE


                                    BY:    s/ Bradford J. Smith
                                           Bradford J. Smith, #22783-47
                                           KEN NUNN LAW OFFICE
                                           104 South Franklin Road
                                           Bloomington, IN 47404
                                           Phone: (812) 332-9451
                                           Fax: (812) 331-5321
                                           E-mail: brads@kennunn.com


                          REQUEST FOR TRIAL BY JURY

        Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

 matter be tried by jury pursuant to Trial Rule 38.




                                                                                 EXHIBIT B
Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 7 of 20 PageID #: 14




                                KEN NUNN LAW OFFICE


                                BY:   s/ Bradford J. Smith
                                      Bradford J. Smith, #22783-47
                                      KEN NUNN LAW OFFICE
                                      104 South Franklin Road
                                      Bloomington, IN 47404
                                      Phone: (812) 332-9451
                                      Fax: (812) 331-5321
                                      E-mail: brads@kennunn.com




 Bradford J. Smith, #22783-47
 Ken Nunn Law Office
 104 South Franklin Road
 Bloomington, IN 47404
 Telephone: 812-332-9451
 Fax Number: 812-331-5321
 Attorney for Plaintiff




                                                                     EXHIBIT B
Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 8 of 20 PageID
                           49D11-2001-CT-003924                             #: 1/28/2020
                                                                         Filed: 15       1:33 PM
                                                                                                             Clerk
                                    Marion Superior Court, Civil Division 11                Marion County, Indiana




                                    APPEARANCE FORM (CIVIL)
                                                  Initiating Party



          CAUSE NO:


   1.     Name of first initiating party                 Brandon Shurn
                                                         8452 Wanda Lake Drive
                                                         Camby, IN 46113


   2.     Telephone of pro se initiating party           NA


   3.     Attorney information (as applicable            Bradford J. Smith #22783-47
          for service of process)                        Ken Nunn Law Office
                                                         104 South Franklin Road
                                                         Bloomington, IN 47404
                                                         PHONE:        812 332-9451
                                                         FAX:          812 331-5321
                                                         Email: bjsmith@kennunn.com


   4.     Case type requested                            CT (Civil Tort)


   5.     Will accept FAX service                        YES


   6.     Are there related cases                        NO


   7.     Additional information required by
          State or Local Rules


   Continuation of Item 1 (Names of initiating           NAME:
   parties)                                              NAME:


   Continuation of Item 3 (Attorney information
   as applicable for service of process)

                                                   _s/Bradford J. Smith_____________________________
                                                   Attorney-at-Law
                                                   (Attorney information shown above.)




                                                                                       EXHIBIT B
    Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 9 of 20 PageID
                               49D11-2001-CT-003924                             #: 1/28/2020
                                                                             Filed: 16       1:33 PM
                                                                                                                                          Clerk
                                               Marion Superior Court, Civil Division 11                                  Marion County, Indiana

                               CIRCUIT/SUPERIOR COURTS FOR THE COUNTY OF MARION
                                                STATE OF INDIANA
                                 CITY COUNTY BUILDING, 200 E. WASHINGTON STREET
                                           INDIANAPOLIS, INDIANA 46204
                                              TELEPHONE 317 327-4740
Brandon Shurn
                                     Plaintiff(s)

                  VS.                                                      No.
Hurbert Brown and Big M Transportation, Inc.

                                     Defendant(s)
                                                            SUMMONS

The State of Indiana to Defendant: Hurbert Brown, 1148 Pebble Lane, Williamston, NC 27892
         You have been sued by the person(s) named "plaintiff" in the court stated above.
       The nature of the suit against you is stated in the complaint which is attached to this document. It also states the
demand which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
after you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.

         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in
your written answer.
        1/28/2020
Date:
                                                                 CLERK, MARION CIRCUIT/SUPERIOR COURTS

BRADFORD J. SMITH, #22783-47
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON, IN 47404
                                   ACKNOWLEDGMENT OF SERVICE OF SUMMONS

         A copy of the above summons and a copy of the complaint attached thereto were received by me at
this       day of              , 2020.

                                                                           SIGNATURE OF DEFENDANT
PRAECIPE: I designate the following mode of service to be used by the Clerk.

XX       By certified or registered mail with return receipt to above address.
G        By Sheriff delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons
         and complaint at his dwelling house or usual place of abode with some person of suitable age and discretion residing
         therein.
G        By               delivering a copy of summons and complaint personally to defendant or by leaving a copy of the
         summons and complaint at his dwelling house or usual place of abode.
G        By serving his agent as provided by rule, statute or valid agreement, to-wit:
                                                      KEN NUNN LAW OFFICE
                                                      BY:  s/ BRADFORD J. SMITH
                                                       ATTORNEY FOR PLAINTIFF




                                                                                                                EXHIBIT B
  Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 10 of 20 PageID #: 17

CERTIFICATE OF MAILING: I certify that on the            day of             , 2020, I mailed a copy of this summons and a copy
of the complaint to each of the defendant(s) by (registered or certified mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.

          Dated this    day of              , 2020.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL: I hereby certify that service of summons with return receipt requested
was mailed on the day of            , 2020, and that a copy of the return of receipt was received by me on the
          day of         , 2020, which copy is attached herewith.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL: I hereby certify that on the                                 day of
  , 2020, I mailed a copy of this summons and a copy of the complaint to the defendant(s) by (registered or certified) mail, and
the same was returned without acceptance this    day of              , 2020, and I did deliver said summons and a copy of the
complaint to the Sheriff of MARION County, Indiana.

          Dated this    day of                , 2020.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS: This summons came to hand on the               day of         , 2020, and I served the same on the       day
of   , 2020.
     1.      By mailing a copy of the summons and complaint personally to               address
                            .
     2.      By delivering a copy of summons and complaint personally to                                         .
     3.      By leaving a copy of the summons and complaint at                                     th e dwelling house or
             usual place of abode of defendant:                                    (Nam e of Person) and by mailing by first
             class mail a copy of the summons on the      day of              , 2020 to                            h is last
             known address.
     4.      By serving his agent as provided by rule, statute or valid agreement to-wit:
                                            .
     5.      Defendant cannot be found in my bailwick and summons was not served.

          And I now return this writ this   day of            , 2020.


                                                                           SHERIFF or DEPUTY

RETURN ON SERVICE OF SUMMONS: I hereby certify that I have served the within summons:

          1.       By delivery on the day of                    , 2020 a copy of this summons and a copy of the complaint to each
                   of the within named defendant(s)                                                                   .
          2.       By leaving on the     day of                  , 2020 for each of the within named defendant(s)
                                              , a c opy of the summons and a copy of the complaint at the respective dwelling
                   house or usual place of abode with                                a p erson of suitable age and discretion residing
                   therein whose usual duties or activities include prompt communication of such information to the person
                   served.
          3.                                                                                       an d by mailing a copy of the
                   summons without the complaint to                                                at
                           the last known address of defendant(s).
          All done in MARION County, Indiana.
Fees: $
                                                                  SHERIFF or DEPUTY


                                                                                                                 EXHIBIT B
    Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 11 of 20 PageID
                                49D11-2001-CT-003924                             #:1/28/2020
                                                                             Filed: 18       1:33 PM
                                                                                                                                          Clerk
                                               Marion Superior Court, Civil Division 11                                  Marion County, Indiana

                               CIRCUIT/SUPERIOR COURTS FOR THE COUNTY OF MARION
                                                STATE OF INDIANA
                                 CITY COUNTY BUILDING, 200 E. WASHINGTON STREET
                                           INDIANAPOLIS, INDIANA 46204
                                              TELEPHONE 317 327-4740
Brandon Shurn
                                     Plaintiff(s)

                  VS.                                                      No.
Hurbert Brown and Big M Transportation, Inc. (US DOT #911405)

                                     Defendant(s)
                                                            SUMMONS

The State of Indiana to Defendant: Big M Transportation, Inc., c/o Process Agent Service Company, Inc., Daniel
Bradford, 11940 Pebblepointe Pass, Carmel, IN 46033

         You have been sued by the person(s) named "plaintiff" in the court stated above.
       The nature of the suit against you is stated in the complaint which is attached to this document. It also states the
demand which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
after you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.

         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in
your written answer.
        1/28/2020
Date:
                                                                 CLERK, MARION CIRCUIT/SUPERIOR COURTS
BRADFORD J. SMITH, #22783-47
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON, IN 47404
                                   ACKNOWLEDGMENT OF SERVICE OF SUMMONS

         A copy of the above summons and a copy of the complaint attached thereto were received by me at
this       day of              , 2020.

                                                                           SIGNATURE OF DEFENDANT

PRAECIPE: I designate the following mode of service to be used by the Clerk.

XX       By certified or registered mail with return receipt to above address.
G        By Sheriff delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons
         and complaint at his dwelling house or usual place of abode with some person of suitable age and discretion residing
         therein.

G        By               delivering a copy of summons and complaint personally to defendant or by leaving a copy of the
         summons and complaint at his dwelling house or usual place of abode.
G        By serving his agent as provided by rule, statute or valid agreement, to-wit:

                                                      KEN NUNN LAW OFFICE
                                                      BY:  s/ BRADFORD J. SMITH
                                                       ATTORNEY FOR PLAINTIFF




                                                                                                                EXHIBIT B
  Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 12 of 20 PageID #: 19

CERTIFICATE OF MAILING: I certify that on the            day of             , 2020, I mailed a copy of this summons and a copy
of the complaint to each of the defendant(s) by (registered or certified mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.

          Dated this    day of              , 2020.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL: I hereby certify that service of summons with return receipt requested
was mailed on the day of            , 2020, and that a copy of the return of receipt was received by me on the
          day of         , 2020, which copy is attached herewith.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL: I hereby certify that on the                                 day of
  , 2020, I mailed a copy of this summons and a copy of the complaint to the defendant(s) by (registered or certified) mail, and
the same was returned without acceptance this    day of              , 2020, and I did deliver said summons and a copy of the
complaint to the Sheriff of MARION County, Indiana.

          Dated this    day of                , 2020.


                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS: This summons came to hand on the               day of         , 2020, and I served the same on the       day
of   , 2020.
     1.      By mailing a copy of the summons and complaint personally to               address
                            .
     2.      By delivering a copy of summons and complaint personally to                                         .
     3.      By leaving a copy of the summons and complaint at                                     th e dwelling house or
             usual place of abode of defendant:                                    (Nam e of Person) and by mailing by first
             class mail a copy of the summons on the      day of              , 2020 to                            h is last
             known address.
     4.      By serving his agent as provided by rule, statute or valid agreement to-wit:
                                            .
     5.      Defendant cannot be found in my bailwick and summons was not served.

          And I now return this writ this   day of            , 2020.


                                                                           SHERIFF or DEPUTY

RETURN ON SERVICE OF SUMMONS: I hereby certify that I have served the within summons:

          1.       By delivery on the day of                    , 2020 a copy of this summons and a copy of the complaint to each
                   of the within named defendant(s)                                                                   .
          2.       By leaving on the     day of                  , 2020 for each of the within named defendant(s)
                                              , a c opy of the summons and a copy of the complaint at the respective dwelling
                   house or usual place of abode with                                a p erson of suitable age and discretion residing
                   therein whose usual duties or activities include prompt communication of such information to the person
                   served.
          3.                                                                                       an d by mailing a copy of the
                   summons without the complaint to                                                at
                           the last known address of defendant(s).
          All done in MARION County, Indiana.
Fees: $
                                                                  SHERIFF or DEPUTY


                                                                                                                 EXHIBIT B
     Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 13 of 20 PageID  #: 2/4/2020
                                                                               Filed: 20      3:50 PM
                                                                                                                     Clerk
                                                                                                    Marion County, Indiana




    Mailer: Ken Nunn Law Office

    Date Produced: 02/03/2020

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8305
    0878 38. Our records indicate that this item was delivered on 01/31/2020 at 11:14 a.m. in CARMEL, IN
    46033. The scanned image of the recipient information is provided below.

    Signature of Recipient :




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.

    This USPS proof of delivery is linked to the customers mail piece information on file
    as shown below:
     BIG M TRANSPORTATION INC
     DANIEL BRADFORD
     C/O: PROCESS AGENT SERVICE COMPANY INC
     11940 PEBBLEPOINTE PASS
     CARMEL IN 46033-9673




    Customer Reference Number:           C1880414.10752897
    Return Reference Number:             39206                                               EXHIBIT B
2
 Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 14 of 20 PageID #: 21
USPS MAIL PIECE TRACKING NUMBER: 420460339214890194038305087838
MAILING DATE:     01/29/2020
DELIVERED DATE: 01/31/2020
CUSTOM1:


MAIL PIECE DELIVERY INFORMATION:
 BIG M TRANSPORTATION INC
 DANIEL BRADFORD
 C/O: PROCESS AGENT SERVICE COMPANY INC
 11940 PEBBLEPOINTE PASS
 CARMEL IN 46033-9673



MAIL PIECE TRACKING EVENTS:
 01/29/2020 07:25    PRE-SHIPMENT INFO SENT USPS AWAITS ITEM      BLOOMINGTON,IN 47404
 01/30/2020 06:56    ORIGIN ACCEPTANCE                            BLOOMINGTON,IN 47404
 01/30/2020 08:11    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 01/31/2020 11:14    DELIVERED LEFT WITH INDIVIDUAL               CARMEL,IN 46033




                                                                      EXHIBIT B
Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 15 of 20 PageID
                                                                        Filed:#: 22 10:23 AM
                                                                               2/10/2020
                                                                                                                            Clerk
                                                                                                           Marion County, Indiana




  STATE OF INDIANA                 )           IN   THE MARION COUNTY SUPERIOR COURT                  11

                                   )   SS:
  COUNTY OF MARION                 )           CAUSE NO. 49D1 1-200 1 -CT-003924

  BRANDON SHURN,                               )

                                               )

         Plaintiff,                            )

                                               )

  vs.                                          )

                                               )

  HURBERT BROWN and                            )

  BIG   M TRANSPORTATION, INC.,)
                                               )

         Defendants.                           )



                                       APPEARANCE FORM (CIVIL)
                                          RESPONDING PARTY

  1.     Please enter   my appearance for:

         HURBERT BROWN AND BIG M TRANSPORTATION, INC.
  2.     Attorney information (as applicable for service 0f process):


         Name:            Erin A. Clancy                                   Atty.   Number: 21962-49
                          Jordan M. Slusher                                Atty.   Number: 34204-49
         Address:         Kightlinger        & Gray, LLP                   Phone: 3 17/638-4521
                          211 N. Pennsylvania Street                       FAX: 3 17/636-5917
                          Suite   300                                      Computer address:
                          Indianapolis, Indiana           46204            eclancngk-glawcom
                                                                           jslusher@k-glaw.com


  3.     Will responding party accept         FAX service:        Yes           N0 X

  4.     Additional information required            by   state 0r local rule:




                                                                                                  EXHIBIT B
Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 16 of 20 PageID #: 23




                                               KIGHTLINGER & GRAY, LLP


                                       By:     /s/Erin A. Clancy
                                               Erin A. Clancy, I.D. N0. 21962-49
                                               Jordan M. Slusher, I.D. N0. 34204-49
                                               Attorneyfor Defendants



                                    CERTIFICATE OF SERVICE

          hereby certify that on this 10th day of February, 2020, the foregoing was electronically
            I

  ﬁled with the Marion County Superior Court 11 and was served — through the Court’s E-Filing
  system — on the following:

  Bradford      J.   Smith
  KEN NUNN LAW OFFICE
  104 South Franklin Road
  Bloomington, IN 47404
  brads     kennunn.com
  Attorneyfor Plaintiff


                                               /s/Erin A. Clancy
                                               Erin A. Clancy
  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 N. Pennsylvania Street
  Indianapolis,       1N 46204
  (3 17)   638-4521
  Eclancy@k—glaw.com




  200088\5944150-1




                                                                                       EXHIBIT B
                                                                        Filed: 2/10/2020 10:23 AM
Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 17 of 20 PageID   #: 24
                                                                                                                                      Clerk
                                                                                                                     Marion County, Indiana




  STATE OF INDIANA                 )         IN   THE MARION COUNTY SUPERIOR COURT                              11

                                   )   SS:
  COUNTY OF MARION                 )         CAUSE NO. 49D1 1-200             1   -CT-003924

  BRANDON SHURN,                             )

                                             )

         Plaintiff,                          )

                                             )
  vs.                                        )

                                             )
  HURBERT BROWN and                          )

  BIG   M TRANSPORTATION, INC.,)
                                             )

         Defendants.                         )




         DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO RESPOND TO
                            PLAINTIFF’S          COMPLAINT FOR DAMAGES

         Defendants Hurbert      Brown and Big      M Transportation, Inc. (“Defendants”), by counsel,
  respectfully   move   the Court for an extension of time 0f 30 days             up   t0   and including March 24,

  2020, in which to ﬁle a responsive pleading to Plaintiff’ s Complaint for Damages. In support 0f


  said Motion, Defendants     show     the Court:


          1.      That Plaintiff s Complaint for Damages was ﬁled with the Court on January 28,


  2020. Defendants were served Via certiﬁed mail on January 3 1, 2020, thereby making


  Defendants’ response due n0 earlier than February 23, 2020.


         2.       Defendants respectfully request an        initial    enlargement of time 0f thirty (30) days


  0r t0 and including   March   24, 2020, within    Which   t0   answer or otherwise respond           t0 Plaintiff’ s


  Complaint for Damages.

         3.       This request for an enlargement 0f time         is   not   made      for the purposes of delay, but


  rather t0 allow time for Defendants’ counsel t0 prepare a proper response t0 Plaintiff s


  Complaint for Damages.




                                                                                                          EXHIBIT B
Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 18 of 20 PageID #: 25




           4.          Counsel for Defendants contacted counsel for       Plaintiffs   Who has   not yet


  responded t0 voice an obj ection to the ﬁling 0f this motion.


           WHEREFORE, Defendants Hurbert Brown and Big M Transportation,                     Inc.,   prays that


  the time for ﬁling a responsive pleading to the Plaintiff” s Complaint for           Damages be extended

  for a period 0f thirty (30) days,   up   t0   and including March 24, 2020.

                                                       KIGHTLINGER & GRAY, LLP


                                                By:    /s/Erin A. Clancy
                                                       Erin A. Clancy, I.D. No. 21962-49
                                                       Jordan   M.   Slusher, I.D. No. 34204-49
                                                       Attorneyfor Defendants



                                       CERTIFICATE OF SERVICE

         Ihereby certify that on this 10th day of February, 2020, the foregoing was electronically
  ﬁled with the Marion County Superior Court 11 and was served — through the Court’s E-Filing
  system — on the following:

  Bradford      J.   Smith
  KEN NUNN LAW OFFICE
  104 South Franklin Road
  Bloomington, IN 47404
  brads    kennunn.com
  Attorneyfor Plaintiﬂ


                                                       /s/Erin A. Clancy
                                                       Erin A. Clancy
  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 N. Pennsylvania Street
  Indianapolis,       IN 46204
  (3 17) 638—4521
  Eclanc     k— 1aw.com




  200088\5944206-1




                                                                                                      EXHIBIT B
Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 19 of 20 PageID #: 26




  STATE OF INDIANA                 )           IN           THE MARION COUNTY SUPERIOR COURT                           11
                                       SS:
  COUNTY OF MARION                 g           CAUSE NO. 49D1 1-2001-CT-003924

  BRANDON SHURN,
          Plaintiff,


  VS.
                                                                                               FILED
                                                                                                 February 10, 2020
                                               vvvvvvvvvv




  HURBERT BROWN and
                                                                                            CLERK OF THE COURT
  BIG   M TRANSPORTATION, INC.,                                                               MARION COUNTY
                                                                                                          JM
          Defendants.


                                   ORDER ON EXTENSION OF TIME
          This cause   came before     the Court            upon the Motion 0f the Defendants         for a   Motion   for


  Extension of Time to respond to Plaintiff s Complaint for Damages.


          The Court, having considered              said     Motion and, being duly advised      in the premises,       now

  GRANTS the       same, and


          THEREFORE,       IT IS   ORDERED that the Defendants Hurbert Brown and Big M

  Transportation, Inc.,   may have     an extension of time 0f thirty         (3 0) days,   up   to   and including

  March   24, 2020, Within   Which     to   answer 0r otherwise plead t0        Plaintiff’ s   Complaint for

  Damages.

  DATED    :
               February 10, 2020
                                                                                                   JM
                                                                      Judge, Marion County Superior Court 11




                                                                                                                EXHIBIT B
Case 1:20-cv-00637-JPH-MPB Document 1-2 Filed 02/26/20 Page 20 of 20 PageID #: 27




  Distribution to:


  Bradford    J.   Smith
  KEN NUNN LAW OFFICE
  104 South Franklin Road
  Bloomington, IN 47404
  brads    kennunn.com
  Attorneyfor Plaintiﬂ


  Erin A. Clancy
  Jordan   M.   Slusher
  KIGHTLINGER & GRAY, LLP
  One   Indiana Square, Suite 300
  211 N. Pennsylvania Street
  Indianapolis,IN 46204
  eclancy@k- glaw.com
  jslusher@k— g1aw.com
  Attorneyfor Defendants




  200088\5944212-1




                                                                     EXHIBIT B
